

	

		III

		109th CONGRESS

		1st Session

		S. RES. 138

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. Thomas (for himself,

			 Mr. Burns, Mr.

			 Inhofe, Mr. Dorgan,

			 Mr. Crapo, Mr.

			 Salazar, Mr. Enzi,

			 Mr. Allard, Mr.

			 Baucus, Mr. Allen,

			 Mr. Stevens, Mr. Martinez, Mr.

			 Bingaman, and Mr. Craig)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Designating July 23, 2005, as

		  National Day of the American Cowboy.

	

	

		Whereas

			 pioneering men and women, recognized as cowboys, helped establish the American

			 West;

		Whereas

			 that cowboy spirit continues to infuse this country with its solid character,

			 sound family values, and good common sense;

		Whereas

			 the cowboy embodies honesty, integrity, courage, compassion, respect, a strong

			 work ethic, and patriotism;

		Whereas

			 the cowboy loves, lives off of, and depends on the land and its creatures, and

			 is an excellent steward, protecting and enhancing the environment;

		Whereas

			 the cowboy continues to play a significant role in America's culture and

			 economy;

		Whereas

			 approximately 800,000 ranchers are conducting business in all 50 of these

			 United States and are contributing to the economic well being of nearly every

			 county in the Nation;

		Whereas

			 rodeo is the sixth most-watched sport in America;

		Whereas

			 membership in rodeo and other organizations surrounding the livelihood of a

			 cowboy transcends race and gender and spans every generation;

		Whereas

			 the cowboy is an American icon;

		Whereas

			 to recognize the American cowboy is to acknowledge America's ongoing commitment

			 to an esteemed and enduring code of conduct; and

		Whereas

			 the ongoing contributions made by cowboys to their communities should be

			 recognized and encouraged: Now, therefore, be it

		

	

		That the Senate—

			(1)designates July 23, 2005, as

			 National Day of the American Cowboy; and

			(2)encourages the people of the United States

			 to observe the day with appropriate ceremonies and activities.

			

